Citation Nr: 1437990	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO. 11-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and anxiety disorder.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for migraine headaches.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a cerebrovascular accident, to include right sided paralysis.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for facial and arm burns.

6. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include arthritis.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from April 1980 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

By way of background, the RO denied the Veteran's petition to reopen his claims of service connection for residuals of a cerebrovascular accident, hypertension, migraine headaches, facial and arm burns, a right knee disability, and a dental condition in November 2009. The RO then denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disorder in November 2010. The Veteran filed timely notices of disagreement to each decision in December 2009 and December 2010, respectively, and appropriate statements of the case were issued in November 2011 and December 2011. The Veteran filed timely substantive appeals to these statements of the case in November 2011 and December 2011. As such, the Veteran has properly and separately perfected appeals as to both original rating decisions and the issues have been combined into one appeal for the purposes of Board review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Generally, when an appellant fails to appear for a scheduled hearing and a request for a postponement has not been received or granted, the hearing request will be considered to have been withdrawn. 38 C.F.R. § 20.702(d). However, a hearing will be rescheduled if good cause is shown and the cause of the failure to appear arose under circumstances that prevented a timely request for a postponement from being submitted. Id. In this case, the Veteran was scheduled for a Travel Board hearing on May 21, 2014. He was provided with notice of the date, time and location of the hearing in April 2014 and May 2014, but failed to appear. In May 2014 correspondence, the Veteran's representative indicated that the Veteran was unable to attend the hearing because he was in in-patient care at the Miami VA Medical Center. The Board finds that, in light of the Veteran's medical history, there is no reason to doubt this assertion, and therefore the Board finds that the Veteran has shown good cause for his failure to appear. Id. As good cause has been shown, the claim must be remanded so that the Veteran can be rescheduled for a new hearing.

On remand, the RO should contact the Veteran and request that he specify what type of hearing he is requesting. The Veteran's November 2011 and December 2011 substantive appeals both indicate that the Veteran specified a videoconference hearing, but the RO scheduled him for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he clarify what type of hearing (e.g., Travel Board, video conference) he desires, if any.

2. Then, schedule the Veteran for the hearing requested, if any, before a Veterans law judge. The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


